Citation Nr: 1140053	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for PTSD.  

The Veteran was afforded a conference with a Decision Review Officer (DRO) in August 2006.  A copy of the DRO conference report has been associated with the Veteran's claims file.

The Board notes that while Veteran made a claim for service connection for a specific psychiatric disability, the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claim for an acquired psychiatric disability.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, VA provided the Veteran with a psychological examination in March 2008, the report of which noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with dementia, depressive disorder NOS, and anxiety disorder NOS with PTSD features.  However, the examiner did not discuss whether these psychiatric conditions were related to the Veteran's active duty military service.  As such, the Board finds that the March 2008 VA examination is inadequate for the purpose of determining service connection for the Veteran's acquired psychiatric disorders because it did not address whether any such disorders were incurred in or were due to active duty service.  On remand, the Veteran must be afforded another examination to determine the nature and etiology of any current acquired psychiatric disability.

Additionally, in February 2010 the Veteran stated that he was in receipt of Social Security (SSA) disability payments and provided an August 2006 "Notice of Award" from the SSA.  The relevant disabilities were not identified in either the Veteran's statement or the SSA notice.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).


Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  The Veteran and his representative should be notified in writing if such records cannot be located or no such records exist because these are federal records.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, after completing items 1 and 2 above, schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise.

Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Following a review of this remand directive, a complete review of the Veteran's claims file, and a psychological examination of the Veteran, the examiner should:

a.  Opine whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the DSM-IV.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner must specifically address whether the Veteran's claimed stressor relates to the Veteran's fear of in-service hostile military or terrorist activity.  

If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  Specifically, the examiner must discuss why treatment records from VA Medical Centers diagnosing the Veteran with PTSD do not support such a diagnosis.

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active military service.

b.  For any other diagnosed acquired psychiatric disorder, including dementia, depressive disorder NOS, and anxiety disorder NOS with PTSD features, provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



